Citation Nr: 1216728	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  02-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with reflex sympathetic dystrophy (RSD), low back pain and bilateral lower extremity pain. 

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for cardiomyopathy. 

3.  Entitlement to service connection for hypertension as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain and bilateral lower extremity pain. 

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hypertension. 

5.  Entitlement to service connection for peripheral neuropathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain and bilateral lower extremity pain. 

6.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy. 

7.  Entitlement to service connection for diabetes mellitus (Type II) as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain and bilateral lower extremity pain. 

8.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus (Type II). 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 23, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from August 1953 to December 1956.  He died in June 2010.  The appellant, as the surviving spouse of the Veteran, has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In November 2005, the Veteran testified in Washington, D.C., at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

When this case was before the Board in September 2009, the Board granted a TDIU effective from April 23, 2001, and remanded the issues enumerated on the title page for further development.  The Veteran died while the case was in remand status, and the files were thereupon returned to the Board for further appellate action.

This case was again before the Board in April 2011 when it was remanded for additional development.

The appellant has submitted a claim for entitlement to nonservice-connected death pension benefits.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were not caused or permanently worsened by service-connected disability. 

2.  The Veteran's cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were not caused or permanently worsened by VA medical treatment. 

3.  The Veteran submitted a claim for TDIU in January 2000.

4.  Prior to April 23, 2001, the Veteran had one service-connected disability that was rated 40 percent disabling and was not sufficient by itself to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).  

2.  Compensation under the provisions of 38 U.S.C. § 1151 for cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus is not warranted.  38 U.S.C.A. § 1151  (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).

3.  Prior to April 23, 2001, the requirements for a TDIU were not met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice in letters mailed letters in April 2001, August 2004 and August 2006.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had adequate VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims files.  Pertinent post-service treatment records have been associated with the claims files.  The Veteran underwent appropriate VA examinations and VA obtained adequate VA medical opinions.  The appellant has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claims. 

II.  Law and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Additionally, for veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, such as cardiovascular disease (including hypertension), diabetes mellitus and organic disease of the nervous system, are presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To substantiate a claim for disability compensation under 38 U.S.C.A. § 1151 filed on or after October 1, 1997, as here, it must be shown that the VA treatment in question resulted in additional disability or death and [emphasis added] that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability or death was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that he had additional disability/died does not establish cause.  38 C.F.R. § 3.361(c). 

To establish that fault on the part of VA caused the additional disability or death, it must be shown that VA hospital care, medical or surgical treatment or examination caused a veteran's additional disability and that VA failed to exercise the degree of care expected of a reasonable health care provider, or furnished the hospital care, medical treatment, or surgery, without the veteran's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements that are immaterial under the circumstances of the case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have seen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health-care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase (to include TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.   

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In any event, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The appellant asserts that the Veteran's cardiomyopathy, hypertension, peripheral neuropathy, and diabetes mellitus were etiologically related to his service-connected residuals of an excision of a granulomatous lesion of the left great toe with RSD and pain in the lower extremities and low back.  Alternatively, she contends that these conditions were related to surgery performed on the Veteran's left toe in October 1996 and that his cardiomyopathy, in particular, was related to a lumbar epidural steroid injection (LESI) procedure performed in August 1997.  The appellant also contends that entitlement to TDIU is warranted prior to April 23, 2001.

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Historically, the Veteran developed an infection of his left great toe in service and underwent an excision of the nail and a granulomatous lesion.  A February 1995 rating decision awarded the Veteran service connection for residuals of surgery of the left great toe.  The disability was later recharacterized as residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain, and bilateral lower extremity pain.

A July 1995 VA outpatient treatment record notes that the Veteran was first treated for hypertension with medication about 10 years earlier.  He took the medication for about 4 or 5 years.  Current examination revealed high blood pressure.  Diagnosis was hypertension and medication was prescribed.  Subsequent VA outpatient treatment records note ongoing findings of and treatment for hypertension.

VA treatment records show that the Veteran underwent surgery on his left toe in October 1996.  A possible cyst/neuroma and bone spur were removed.  The Veteran was noted to have tolerated the procedure "quite well."

VA treatment records show that the Veteran underwent an LESI procedure to block pain in his back in August 1997.  During the procedure, he developed bradycardia and lightheadedness.  Subsequent cardiology work-up showed that he had had a vasovagal reaction during the injection.  

January and March 1999 VA outpatient treatment notes state the Veteran was happy being a minister and was having no problems keeping busy.  He was not feeling stressed and denied bothersome anxiety symptoms.  Sleep was good and mood appeared good.

VA hospitalization records dated in March 1999 note that the Veteran was admitted to the emergency room with complaints of shortness of breath and chest tightness.  A history of hypertension was noted.  The diagnosis was congestive heart failure exacerbation, possibly related to uncontrolled hypertension.  Subsequent VA treatment records note the Veteran's ongoing treatment for heart problems, including repeated hospitalizations beginning in 1999.  

In a July 1999 determination, the Social Security Administration (SSA) awarded disability benefits to the Veteran.  Records considered by SSA-including private treatment records and VA examination reports-are essentially duplicative of evidence previously received and considered by the RO.  Other records pertain to other disabilities not at issue herein.  SSA rated the Veteran as disabled, with cardiomyopathy noted as his primary disability and RSD of the left lower extremity noted as his secondary disability. 

VA treatment records dated in 1999 note the Veteran's ongoing complaints of pain associated with RSD.  An August 1999 treatment record notes that the Veteran was able to get eight weeks of pain relief from a lumbar spinal block.  Another lumbar spinal block was prescribed.

The Veteran wrote in his January 2000 claim that he retired from full-time work as a pastor in July 1999 because of RSD and congestive heart failure.  He stated that he last worked full time in July 1999 and had completed college.  

An October 2000 VA outpatient treatment record notes that the Veteran had borderline on-insulin-dependent diabetes mellitus that was being treated with diet.  Subsequent treatment records note that the Veteran began taking medication for diabetes in 2001.

VA treatment records dated from 2000 to 2001 note the Veteran's ongoing complaints of pain associated with RSD.  An August 2000 treatment record notes that the Veteran was able to get three months of pain relief from a lumbar spinal block.  Orthotics were helping with foot pain.  Another lumbar spinal block was prescribed.

Beginning April 23, 2001, service-connection was in effect for the residuals of excision of a granulomatous lesion of the left great toe with RSD with pain in the left lower extremity and low back, evaluated as 40 percent disabling; psychiatric disability associated with the disability of the Veteran's left lower extremity, evaluated as 10 percent disabling; and RSD of the right lower extremity associated with the disability of his left lower extremity, evaluated as 10 percent disabling.  The combined rating for these disabilities, which resulted from common etiology, was 60 percent effective April 23, 2001. 

In an April 2002 letter, the physician who treated the Veteran's RSD at a VA pain clinic stated that he considered the Veteran to be unemployable.  Although he did not specify which of the Veteran's disabilities contributed to his unemployability, the letter generally pertains to his increasing RSD symptomatology.  In an April 2003 VA treatment record, the VA physician clarified his opinion by explaining that he believed the "intractable pain" associated with the Veteran's RSD rendered him unemployable.

The Veteran was afforded a VA neurological examination in April 2003 to addresses the etiology of his peripheral neuropathy.  The examiner noted the Veteran's history of diabetes and RSD with pain in the left lower extremity and back, as well as his current complaint of numbness in his hands.  After examining the Veteran, the examiner noted a diagnosis of diabetes mellitus with peripheral neuropathy of the hands causing numbness.  The examiner opined that the Veteran's peripheral neuropathy was not the result of his RSD.

The Veteran was afforded several VA examinations in July 2007, but the examiner was unable to review all pertinent records prior to the examinations.  Although several of these examination reports reflect that the Veteran retired due to his cardiomyopathy, the report of a July 2007 VA mental disorders examination indicates that his psychiatric disability severely impacted his life and prevented him from sustaining gainful employment. 

After reviewing the claims folders in April 2008, the July 2007 VA examiner provided an addendum opinion that there was no evidence of a connection between his "pain issues and his cardiomyopathy, hypertension, and diabetes."  She also opined that there was no evidence of a connection between those conditions and the October 1996 surgery, nor was there evidence of a connection between his cardiomyopathy and the August 1997 LESI procedure.  The examiner noted that the medical evidence (in particular, July 1995 VA outpatient treatment records) showed that the Veteran had been treated for hypertension prior to his October 1996 surgery.  It was also noted that the Veteran's cardiomyopathy was of unknown origin, but his cardiologist suspected a relationship between hypertension and the Veteran's heart problems.  The examiner noted that she consulted an attending VA cardiologist who reviewed the case (including the Veteran's EKG reports prior to and after the procedure) and agreed that the Veteran's heart problems were not related to his surgeries and were of unknown etiology.  The examiner also noted that the Veteran was not diagnosed with diabetes until 2001, and that there was no link between his surgeries and a diagnosis made years later.  

The Veteran wrote in a June 2009 statement that his chronic RSD pain alone is sufficient to preclude employment and is exacerbated by his psychiatric disability. 

The Veteran died in June 2010.

In June 2011 VA medical opinions were obtained in this case.  The VA examiner noted the Veteran's history of RSD as well as left toe surgery in October 1996 and LESI procedure in August 1997.  After reviewing the Veteran's claims files, the examiner opined that it was not at least as likely as not that the Veteran's RSD chronically worsened his cardiomyopathy, hypertension, diabetes, and peripheral neuropathy.  The examiner noted that medical literature did not provide a connection between these conditions.  Moreover, the examiner opined that the Veteran's October 1996 foot surgery did not create or worsen the Veteran's cardiomyopathy, hypertension, diabetes, and peripheral neuropathy.  There was no evidence that these disabilities were caused or worsened by the foot surgery.  In addition, the examiner opined that the Veteran's August 1997 LESI procedure did not create or worsen the Veteran's cardiomyopathy, hypertension, diabetes, and peripheral neuropathy.  

In a September 2011 addendum to the June 2011 medical opinion, the VA examiner (after reviewing the claims files) noted that the Veteran's service-connected residuals of an excision of a granulomatous lesion of the left great toe with RSD would have resulted in the following symptoms: chronic difficulty with weight-bearing; occasionally wearing shoes that were uncomfortable and would have caused pain; decreased stamina and endurance; problems with lifting and carrying; and interference with concentration due to pain.  It was noted that treatment records established a progression of pain over time.  

In an October 2011 opinion, a VA clinical psychologist stated that almost all the Veteran's records seem to point to his physical health as being the reason for his forced retirement.  The psychologist noted VA treatment records did not show that any mental health issues were interfering with employment around the time he was forced to retire.  Rather, it was after he had to retire due to physical health problems that the Veteran experienced worsening depression.  The examiner concluded that the veteran's forced retirement was due to poor physical health and not due to worsening depression.  

A.  Service Connection for Cardiomyopathy, Hypertension, Peripheral Neuropathy and Diabetes Mellitus on a Secondary Basis

Following service, as noted above, the first medical evidence of pertaining to cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus is dated many years after the Veteran's discharge from service in 1956.  Upon review of the evidence, the Board notes that the Veteran's STRs are negative for findings related to cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus, and the appellant does not contend that the Veteran's cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus had their onset during service or were manifested in the Veteran's first post-service year.  Moreover, the evidence of record does not include any medical opinion that post-service cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were (or might have been) related to the Veteran's service.  Therefore, service connection is not warranted on a direct basis or a presumptive basis (for chronic diseases under 38 U.S.C.A. § 1112).

The evidence of record does not include any medical opinion that the Veteran's cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were (or might have been) related to his service-connected residuals of an excision of a granulomatous lesion of the left great toe with RSD.  The VA opinions noted above are against the claims.  There is no medical opinion to the contrary.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  While the appellant might sincerely believe that the Veteran's cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were related to his service-connected residuals of an excision of a granulomatous lesion of the left great toe with RSD, her opinion concerning these matters requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the claims.  As such, that doctrine is not applicable to these claims and the claims must be denied. 

B.  Compensation Under 38 U.S.C. § 1151 for Cardiomyopathy, Hypertension, Peripheral Neuropathy and Diabetes Mellitus

The appellant's claims must be denied because she has not met the threshold requirement for establishing entitlement to § 1151 benefits, i.e., she has not shown that the claimed disabilities were caused or worsened by the VA treatment in question.  38 C.F.R. § 3.361(b). 

While the appellant (and the Veteran) described and the medical evidence shows the development of cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus, the medical evidence does not show the development or worsening of these disabilities as a result of the October 1996 and/or August 1997 VA medical procedures.  Merely showing that a veteran received care, treatment, or examination and that he had additional disability/died does not establish cause.  38 C.F.R. § 3.361(c).  Whether there is additional pathology or disability following specific medical or surgical treatment is, in large measure, a medical question.  The 2008 and 2011 VA medical opinions state that the 1996 and 1997 medical procedures did cause or worsen any of the claimed disabilities.  Reasons and bases for the opinions were provided, as noted above.  The appellant has not offered any competent (medical) evidence to the contrary.  

While the appellant might sincerely believe that the Veteran's cardiomyopathy, hypertension, peripheral neuropathy and diabetes mellitus were related to his 1996 and/or 1997 VA medical procedures, these are matters requiring medical expertise; therefore, the appellant's (and the Veteran's) lay opinions are of no probative value.  See Jandreau, supra; Espiritu, supra.  

As the threshold legal requirement for substantiating a § 1151 claim, a showing of additional disability due to the VA medical procedures in question, is not met, the claims must be denied.  Hence, it is not necessary to address the further requirements for establishing entitlement to the benefits sought, including whether there was negligence or other instance of fault on the part of VA (or whether there is disability due to an unforeseen event).  However, it is noteworthy that there is no competent (medical) evidence questioning the care VA provided.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply.  The claims must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

C.  Earlier Effective Date for TDIU

The date of claim for TDIU (January 2000) is earlier than the effective date that has been assigned (April 23, 2001).  However, as detailed below the Board finds that it was not factually ascertainable prior to April 23, 2001, that the Veteran satisfied the criteria for TDIU.

Prior to April 23, 2001, the Veteran's only service connected disability was residuals of an excision of a granulomatous lesion of the left great toe with RSD, rated as 40 percent disabling.  The Board points out that the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) during this time period.  

The analysis must then progress to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extra-schedular consideration is warranted, i.e., the Board must determine whether the Veteran was unemployable due to his service-connected disability regardless of its rating.  38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.

Here, the originating agency has determined the factors warranting extra-schedular consideration are not shown.  The Board also finds that the evidence fails to show that the Veteran's service-connected disability was so exceptional or unusual as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extra-schedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for his service-connected residuals of an excision of a granulomatous lesion of the left great toe with RSD for the period from January 2000 to April 23, 2001.  Second, evidence supporting a finding that the Veteran was demonstrably unable to obtain or maintain employment due to his service-connected left great toe disability with RSD alone prior to April 23, 2001, has been neither submitted nor identified.  When the Veteran submitted his claim for a TDIU in January 2000, he identified both RSD and heart problems as the reason he had stopped working.  The medical evidence of record shows that the Veteran's nonservice-connected heart problems required extensive treatment and hospitalization beginning in 1999.  RSD, the Veteran's sole service-connected disability for the period at issue, did cause the Veteran severe pain at times; however, treatment records show that there were weeks and months during the period at issue where the pain was relieved by treatment.  The medical evidence does not show that this disability was so severe as to prevent the Veteran from obtaining or maintaining employment for the period from January 2000 to April 23, 2001.

The Board acknowledges that the Veteran was in receipt of SSA benefits for his cardiomyopathy and RSD of the left lower extremity.  Service connection is not in effect for cardiomyopathy, the primary disability upon which the award of benefits was based.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].

In summary, the record does not suggest that the Veteran's disability picture for the period prior to April 23, 2001, was such that it placed him outside the norm, or that by virtue of his sole service-connected disability he was unemployable.  Consequently, referral for extra-schedular consideration of TDIU is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

Entitlement to service connection for cardiomyopathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain, and bilateral lower extremity pain, is denied. 

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for cardiomyopathy is denied. 

Entitlement to service connection for hypertension as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain, and bilateral lower extremity pain, is denied. 

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hypertension is denied. 

Entitlement to service connection for peripheral neuropathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain, and bilateral lower extremity pain, is denied. 

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy is denied. 

Entitlement to service connection for diabetes mellitus (Type II) as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD, low back pain, and bilateral lower extremity pain, is denied. 

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus (Type II) is denied. 

Entitlement to a TDIU prior to April 23, 2001, is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


